EXHIBIT 10.2
 
PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas  75201


October 30, 2012
 
ENGlobal Corporation
654 N. Sam Houston Parkway – Suite 400
Houston, Texas 77060
Attention: Tami Walker






Re:           Extension of Forbearance of Rights and Remedies


Ladies and Gentlemen:


Reference is hereby made to that certain First Amendment to Revolving Credit and
Security Agreement and Forbearance Agreement (as amended from time to time, the
“Forbearance Agreement”), dated September 21, 2012, by and among ENGLOBAL
CORPORATION, a corporation organized under the laws of the State of Nevada
(“Holdings”), ENGLOBAL U.S., INC., a corporation organized under the laws of the
State of Texas (“ENGlobal US”), ENGLOBAL INTERNATIONAL, INC., a corporation
organized under the BVI Business Companies Act of 2004 (“ENGlobal
International”), ENGLOBAL GOVERNMENT SERVICES, INC., a corporation organized
under the laws of the State of Texas (“ENGlobal Government”; and together with
Holdings, ENGlobal US and ENGlobal International, individually, each a
“Borrower” and jointly and severally, “Borrowers”), the financial institutions
which are a party thereto (collectively, “Lenders” and individually a “Lender”)
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for itself and as agent for
the other Lenders (PNC, together with its successors and assigns in such
capacity, “Agent”), through which, among other things, Agent and Lenders agreed
to refrain from exercising or enforcing their rights and remedies under that
certain  Revolving Credit and Security Agreement (as amended from time to time,
the “Credit Agreement”), dated May 29, 2012, by and among Borrowers, Lenders and
Agent and the Other Documents (as defined in the Credit Agreement) until a time
specified therein.  Defined terms used in this letter and not otherwise defined
in this letter have the meaning given to them in the Forbearance Agreement.
 
By execution of this letter agreement, Agent, Lenders and Borrowers hereby agree
that (a) the definition of Forbearance Period set forth in the Forbearance
Agreement is hereby amended to replace the date “October 31, 2012” contained
therein with the date “November 15, 2012”.
 
In consideration of the agreements set forth herein, Borrowers agree to pay
Agent, for the ratable benefit of Agent and Lenders, an extension fee in an
amount equal to $17,500, which extension fee shall be deemed fully earned and
nonrefundable upon Borrowers’ execution of, and release of its signature pages
to, this letter agreement.
 
The terms and provisions set forth in this letter agreement shall modify and
supercede any inconsistent terms and provisions set forth in the Forbearance
Agreement, the Credit Agreement and the Other Documents and, except as expressly
modified or superceded by this letter agreement, the terms and provisions of the
Forbearance Agreement, the Credit Agreement and the Other Documents are ratified
and confirmed and shall continue in full force and effect.  Borrowers, Agent and
Lenders agree that the Forbearance Agreement, the Credit Agreement and the Other
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.
 
 
 

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall be construed as a waiver by Agent and Lenders of
any covenant or provision of the Forbearance Agreement, the Credit Agreement,
the Other Documents, this letter agreement or any other contract or instrument
between Agent and Lenders and Borrowers, and the failure of Agent and Lenders at
any time or times hereafter to require strict performance by Borrowers of any
provision thereof shall not waive, effect or diminish any right of Agent and
Lenders to thereafter demand strict compliance therewith.
 
This letter shall be governed by and construed in accordance with the laws of
the State of Texas, without reference to the choice of law principles thereof.
 
This letter agreement may be executed in any number of counterparts and by
facsimile which, when taken together, shall constitute one and the same original
instrument.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
 
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
 
By: /s/ Ron Eckhoff                                
Name: Ron Eckhoff
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 


Accepted and agreed to as of October 30, 2012:


ENGLOBAL CORPORATION




By:           /s/ Mark Hess                                      
Name:      Mark Hess
Title:        CFO




ENGLOBAL U.S., INC.




By:           /s/ Mark Hess                                       
Name:      Mark Hess
Title:        CFO






ENGLOBAL INTERNATIONAL, INC.




By:           /s/ Mark Hess                                      
Name:      Mark Hess
Title:        CFO




ENGLOBAL GOVERNMENT SERVICES, INC.




By:           /s/ Mark Hess                                     
Name:      Mark Hess
Title:        CFO
 
 
 

--------------------------------------------------------------------------------

 

